                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

TRACY T. YOSHIMURA, ET AL.,   )       CIVIL 18-00038 LEK-KJM
                              )
          Plaintiffs,         )
                              )
     vs.                      )
                              )
KEITH M. KANESHIRO, ETC., ET )
AL.,                          )
                              )
          Defendants.         )
_____________________________ )


         ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION
          OF THE COURT’S MAY 15, 2019 ORDER [DKT 121] ON THE
              SOLE ISSUE OF WHETHER THE PDS MACHINES WERE
             PREVIOUSLY ADJUDICATED TO BE GAMBLING DEVICES

             On May 15, 2019, this Court issued its Order Granting

in Part and Denying in Part Defendant City & County of

Honolulu’s Motion for Summary Judgment and Granting in Part and

Denying in Part Defendant Katherine Kealoha’s and Defendant

Keith M. Kaneshiro’s Joinders (“5/15/19 Order”).    [Dkt.

no. 121.1]    On June 12, 2019, Plaintiffs Tracy T. Yoshimura;

Eugene M. Simeona, Jr.; Michael D. Miller, Jr.; Gary G. Danley,

Jr.; Quentin D.R. Canencia; Desiree U. Haina; Michael A. Madali,

Jr.; and Clayton Simeona (collectively “Plaintiffs”), filed

their Motion for Reconsideration of the Court’s May 15, 2019

Order [Dkt 121] on the Sole Issue of Whether the PDS Machines


     1   The 5/15/19 Order is also available at 2019 WL 2127293.
Were Previously Adjudicated to Be Gambling Devices (“Motion for

Reconsideration”).   [Dkt. no. 122.]   On June 27, 2019, Defendant

Katherine Kealoha (“Kealoha”) filed her memorandum in opposition

(“Kealoha Opposition”), and Defendants the City & County of

Honolulu (“City”) and Tommy Kong (“Kong”) filed their memorandum

in opposition to the Motion for Reconsideration (“City

Defendants Opposition”).   [Dkt. nos. 125, 126.]   That same day,

Defendant Keith M. Kaneshiro (“Kaneshiro”) filed his joinder of

simple agreement in both the Kealoha Opposition and the City

Defendants Opposition.   [Dkt. no. 127.]   On July 11, 2019,

Plaintiffs filed their reply.   [Dkt. no. 129.]    The Court has

considered the Motion for Reconsideration as a non-hearing

matter pursuant to Rule LR7.2(e) of the Local Rules of Practice

for the United States District Court for the District of Hawaii

(“Local Rules”).   Plaintiffs’ Motion for Reconsideration is

hereby denied for the reasons set forth below.

                            BACKGROUND

          The parties are familiar with the factual and

procedural history of this case, which is set forth in the

5/15/19 Order.   See 5/15/19 Order, 2019 WL 2127293, at *2-4.

Only facts relevant to the Motion for Reconsideration will be

repeated here.

          On December 13, 2018, the City filed its Motion for

Summary Judgment (“Motion”), which sought summary judgment as to

                                 2
all of Plaintiffs’ claims, based on, inter alia, a settlement

agreement entered into between the City and the plaintiffs in

PJY Enterprises LLC, et al. v. Kaneshiro, et al., CV 12-00577

LEK-RLP (“PJY Lawsuit” and “CV 12-00577”).2    [Dkt. no. 58 at 2.]

In addition, the City argued Plaintiffs’ claims were barred by

claim and/or issue preclusion, and the doctrines of promissory

and/or equitable estoppel.3   [Id.]   In the 5/15/19 Order, the

Court granted summary judgment in part in favor of the City as

to: 1) Plaintiffs Eugene M. Simeona, Jr., Michael D.

Miller, Jr., Gary G. Danley, Jr., Quentin D.R. Canencia,

Desiree U. Haina, Michael A. Madali, Jr., and Clayton Simeona’s

claim for negligent hiring against Defendants Kaneshiro and the




     2 The plaintiffs in the PJY Lawsuit were: PJY Enterprises,
LLC, Lucky G Enterprises, Inc., S L & G Investments, LLC, WZ
Waikiki Partners, LLC, WZ Wahiawa Partners, LLC,
PMG Entertainments, LLC, GS Entertainment, Inc., Desiree Haina,
Eugene M. Simeona, Jr., Clayton Simeona, Aloha Arcade, Inc.,
Gary Danley, Quentin Canencia, Mike, Inc., and Michael
Madali, Jr. (collectively “PJY Plaintiffs”). See CV 12-00577,
Order Granting Defs.’ Motion for Summary Judgment (“PJY Summary
Judgment Order”), filed 4/30/14 (dkt. no. 164), at 2, also
available at 2014 WL 12694456. The defendants were: Keith M.
Kaneshiro, Louis M. Kealoha, both in their official capacities;
Aaron Young and Scott Yip; and the Honolulu Police Department
(“PJY City Defendants”). See PJY Summary Judgment Order, 2014
WL 12694456, at *1 & n.3 (noting service was not made on
defendant Scott Yip as of April 30, 2014).

     3 The City also sought summary judgment on its counterclaims
against Plaintiffs for breach of contract for their breach of
the settlement agreement in the PJY Lawsuit, promissory and/or
equitable estoppel claims. [Motion at 2-3.]


                                 3
City; and 2) “the City’s arguments regarding issue preclusion,

insofar as Plaintiffs are barred from asserting that the

[Products Direct Sweepstakes (“PDS”)] terminals are not gambling

devices.”   2019 WL 2127293, at *14-15.   The Motion was denied in

all other respects.   Id. at *15.

            Plaintiffs’ Motion for Reconsideration asks this Court

to amend its ruling that they are barred by issue preclusion

from advancing the argument that the PDS terminals are not

gambling devices.   See Motion for Reconsideration at 2-3.   In

particular, Plaintiffs challenge the Court’s analysis from

following passage in the 5/15/19 Order:

            [A]s to the City’s contention that Plaintiffs are
            precluded from asserting the PDS terminals are
            not gambling machines, the Court agrees this
            issue was squarely litigated and finally decided
            in the PJY Summary Judgment Order, and affirmed
            by the Ninth Circuit. See 2014 WL 12694456 at
            *15, aff’d, 679 F. App’x 621. Thus, to the
            extent that Plaintiffs have alleged or attempt to
            argue that the PDS terminals are not gambling
            devices, they are barred by issue preclusion from
            advancing this argument in this matter.

2019 WL 2127293, at *14.

            Plaintiffs argue this Court’s prior ruling in the

PJY Summary Judgment Order did not address the PDS terminals.

Plaintiffs base their argument on the following passage from the

PJY Summary Judgment Order:

            This Court emphasizes that it makes no findings
            or conclusions regarding the manner in which [the
            PJY] Plaintiffs, after the February 14, 2013

                                    4
          seizure, use or used terminals or machines that
          are similar to the PDS terminals at issue in this
          case. . . . This Court finds that, at the time
          of the seizures, the users of the PDS terminals
          staked or risked the money that they deposited
          into the terminals upon the outcome of the games
          of chance.

[Motion for Reconsideration at 3 (quoting CV 12-00577,

PJY Summary Judgment Order, 2014 WL 12694456, at *14).]

Plaintiffs ask this Court to reconsider and modify the 5/15/19

Order by ruling that Plaintiffs are not barred by issue

preclusion from arguing the PDS terminals are not gambling

devices, but that issue preclusion bars Plaintiffs “from arguing

that the promotion, at the time of the seizures, was not

gambling, because that issue was previously litigated.”    Id. at

4.

                            DISCUSSION

I.   Timeliness

          Plaintiffs initially assert the instant motion is

brought pursuant to Fed. R. Civ. P. 59(e), [Motion for

Reconsideration at 4,] which allows parties to file a motion to

alter or amend a judgment “no later than 28 days after the entry

of the judgment,” and permits the Court to reconsider and amend

a previous order.   However, no final judgment has been entered

in this action, therefore Rule 59(e) is inapplicable.    See Bank

of Am., N.A. v. Goldberg, CIV. NO. 19-00076 LEK-KJM, 2019 WL

2374870, at *1 (D. Hawai`i June 5, 2019) (declining to apply

                                 5
Rule 59(e) where no judgment was entered); Tongson v. Cty. of

Maui, Civ. No. 05–00683 SOM/LEK, 2007 WL 313312, at *1 (D.

Hawai`i Jan. 26, 2007) (citing Balla v. Idaho State Bd. of

Corr., 869 F.2d 461, 466-67 (9th Cir. 1989) (“Rule 59(e) clearly

contemplates entry of judgment as a predicate to any motion.”)).

Further, because the 5/15/19 Order only granted partial summary

judgment, it is not a final order that can be reconsidered under

Fed. R. Civ. P. 60(b).   See Rule 60(b) (“On motion and just

terms, the court may relieve a party or its legal representative

from a final judgment, order, or proceeding,” (emphasis added));

Cabasug v. Crane Co., CIVIL NO. 12-00313 JMS/BMK, 2014 WL

12887739, at *6 (D. Hawai`i Feb. 7, 2014) (“‘an order that

adjudicates less than all claims’ is not a final judgment”

(quoting California ex rel. Cal. Dep’t of Toxic Substances v.

Campbell, 138 F.3d 772, 776-77 (9th Cir. 1998))).

           To the extent Plaintiffs assert the 5/15/19 Order is

“inconsistent with the actual language of this court’s [PJY

Summary Judgment Order],” see Motion at 2, only Local

Rule 60.1(c), which permits reconsideration based on “[m]anifest

error of law or fact,” potentially applies to Plaintiffs’

motion.   Reconsideration under subsection (c) “must be filed and

served not more than fourteen (14) days after the court’s

written order is filed.”   See Local Rule LR60.1.   Nevertheless,

Plaintiffs contend the motion can be considered under Fed. R.

                                 6
Civ. P. 54(b),4 and cite to case law from the Fourth Circuit for

the proposition that this Court retains the discretion to revise

an interlocutory order disposing of less than all of the claims

in an action.    See reply at 2-3 (citing Powell v. State Farm

Fire & Cas. Co., 2018 WL 2268007 (4th Cir. May 16, 2018)).      The

Ninth Circuit has recognized that: “As long as a district court

has jurisdiction over the case, then it possesses the inherent

procedural power to reconsider, rescind, or modify an

interlocutory order for cause seen by it to be sufficient.”

City of L.A., Harbor Div. v. Santa Monica Baykeeper, 254 F.3d

882, 885 (9th Cir. 2001) (citations, emphasis, and quotation

marks omitted).

            This district court has previously considered the

interplay between the discretionary “any time” language in

Rule 54(b) and the fourteen-day deadline under Local Rule 60.1.

See Liberty Mut. Ins. Co. v. Sumo-Nan LLC, CIVIL NO. 14–00520




     4   Rule 54(b) provides, in relevant part:

            any order or other decision, however designated,
            that adjudicates fewer than all the claims or the
            rights and liabilities of fewer than all the
            parties does not end the action as to any of the
            claims or parties and may be revised at any time
            before the entry of a judgment adjudicating all
            the claims and all the parties’ rights and
            liabilities.


                                  7
DKW–KSC, 2015 WL 5209345, at *1 (D. Hawai`i Sept. 4, 2015).

This district court has stated:

               There is nothing in Fed. R. Civ. P. 54(b)
          that limits the District Court’s authority to
          promulgate a rule like L.R. 60.1 that includes
          timeliness requirements. Federal Rule 54(b)
          permissively allows the court to review its
          interlocutory orders, such as those granting or
          denying partial dismissal or summary judgment,
          before final judgment is entered. . . . Federal
          Rule 54(b) does not dictate when that review must
          occur, nor does it purport to restrict district
          court discretion to manage reconsideration
          requests in the manner accomplished by L.R. 60.1.

               . . . [W]hile this Court does not, and has
          no reason to, quarrel with the general
          proposition that district courts have discretion
          to reconsider their interlocutory rulings before
          entry of final judgment, L.R. 60.1 exists for a
          reason, and that reason is not so that counsel
          may flout it whenever they choose.

Id. at *1; see also Yonemoto v. McDonald, Civil No. 11–00533

JMS/RLP, 2015 WL 1863033, at *6-7 (D. Hawai`i Apr. 22, 2015).

          Local Rule 60.1 therefore governs the Motion for

Reconsideration.   Accordingly, Plaintiffs’ motion should have

been filed fourteen days after the 5/15/19 Order was issued, or

by May 29, 2019.   Because the Motion for Reconsideration was

filed on June 12, 2019, fourteen days after the Local Rule 60.1

deadline, it is untimely.

          Even if the motion had been timely filed, it does not

establish a basis for the Court to reconsider the 5/15/19 Order.

This Court has previously stated a motion for reconsideration


                                  8
           “must accomplish two goals. First, a motion for
           reconsideration must demonstrate reasons why the
           court should reconsider its prior decision.
           Second, a motion for reconsideration must set
           forth facts or law of a strongly convincing
           nature to induce the court to reverse its prior
           decision.” See Davis v. Abercrombie, Civil
           No. 11-00144 LEK-BMK, 2014 WL 2468348, at *2 (D.
           Hawaii June 2, 2014) (citation and internal
           quotation marks omitted) . . . . “Mere
           disagreement with a previous order is an
           insufficient basis for reconsideration.” Davis,
           2014 WL 2468348, at *3 n.4 (citations and
           internal quotation marks omitted).

Heu v. Waldorf=Astoria Mgmt. LLC, CIVIL 17-00365 LEK-RLP, 2018

WL 2011905, at *1 (D. Hawai`i Apr. 30, 2018) (alteration in Heu)

(some citations omitted).     “Furthermore, reconsideration may not

be based on evidence and legal arguments that a movant could

have presented at the time of the challenged decision.”    Wereb

v. Maui Cty., 830 F. Supp. 2d 1026, 1031 (D. Hawai`i 2011) (some

citations omitted) (citing Kona Enter., Inc. v. Estate of

Bishop, 229 F.3d 877, 890 (9th Cir. 2000)).    “Whether or not to

grant reconsideration is committed to the sound discretion of

the court.”   Navajo Nation v. Confederated Tribes & Bands of the

Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003)

(citation omitted).

II.   Plaintiffs’ Arguments

           Plaintiffs have limited their arguments to the ruling

in the 5/15/19 Order that they are barred from asserting or

arguing the PDS terminals are not gambling devices, based on


                                   9
issue preclusion.   They appear to argue the Court erred in

making this determination because it was not specifically

litigated in the PJY Lawsuit.    Plaintiffs contend the

PJY Summary Judgment Order specifically focused on “the

promotion, rather than whether the PDS terminals in and of

themselves, were gambling devices,” see reply at 4, and that it

addressed whether “the PDS terminals [were] being USED for

gambling, not that the PDS terminals, in and of themselves, were

gambling devices,” see id. at 5 (emphasis in original).

Plaintiffs’ assertions are not convincing, and fail to

demonstrate a reason for this Court to reconsider its prior

order.   Plaintiffs further contend the gambling devices issue

was not properly raised in the City’s Motion, and therefore, not

fully briefed.   See id. at 6.

           First, Plaintiffs’ argument that the PDS terminals

issue was not properly raised, is rejected.   The City presented

this issue in its Separate Concise Statement of Facts in Support

of its Motion for Summary Judgment, filed December 13, 2018:

           In the PJY Lawsuit, PJY Plaintiffs asserted that
           raids of PDS terminals on September 27, 2012,
           December 13, 2012, and February 14, 2013 were
           unlawful, that there was no probable cause to
           arrest PJY Plaintiffs, and that PDS machines did
           not constitute gambling machines. These issues
           were terminated in favor of [the PJY] City
           Defendants and against PJY Plaintiffs.




                                 10
[Dkt. no. 59 at ¶ 16.]   The City also clearly presented its

argument at Section III titled “Issue Preclusion Bars Claims

Based on Lack of Probable Cause, Unlawful Raids, and PDS

Machines As Gambling Devices.”   See mem. in supp. of Motion at

14.   In the memorandum in support of its Motion, the City argued

“[t]he issues of the propriety of the raids . . . , whether

there was probable cause, whether the PDS machines constituted

gambling machines, . . . are issues implicated in both the

PJY Lawsuit and the present case.”    See id. at 15.   There is no

mistaking that the City sought summary judgment to preclude

Plaintiffs from arguing that the PDS terminals were not gambling

devices.

           Second, Plaintiffs expressly stated the City’s

material fact at paragraph 16 was “[n]ot disputed.”    See Pltfs.’

objection to the City’s separate and concise statement of facts,

filed 2/11/19 (dkt. no. 79), at ¶ 16.    On a motion for summary

judgment, unless the moving party’s material fact is

“controverted by a separate concise statement of the opposing

party,” it will be deemed admitted.   See Local Rule LR56.1(g).

Because Plaintiffs failed to object to the City’s paragraph 16,

they have admitted this material fact.

           Third, the arguments Plaintiffs now raise, are “legal

arguments that could have been presented at the time of the

challenged decision.”    See Santiago v. Hawai`i, CIVIL NO. 16-

                                 11
00583 DKW-KSC, 2018 WL 340027, at *1 (D. Hawai`i Jan. 9, 2018)

(citation omitted).   Plaintiffs could have argued that the

PJY Summary Judgment Order did not bar their ability to allege

or argue that the PDS terminals in this case are not gambling

devices.   Plaintiffs had an opportunity to assert this position

in their opposition to the City’s Motion, but did not.   See

generally Pltfs.’ mem. in opp. to Motion, filed 2/11/19 (dkt.

no. 77).   Plaintiffs merely asserted that “[t]he City’s reliance

on claim and issue preclusion are misplaced,” see id. at 2, but

they neither argued nor pointed to any particular materials or

evidence that would raise a genuine issue of material fact to

defeat the City’s Motion as to this issue.   Plaintiffs also did

not raise any argument at the March 1, 2019 hearing on the

City’s Motion as to whether issue preclusion barred them from

alleging or arguing that the PDS terminals were gambling

devices.   See generally, Trans. of 3/1/19 hrg. on Motion, filed

4/1/19 (dkt. no. 111).   Finally, Plaintiffs failed to seek leave

to file supplemental briefing on the gambling devices issue,

even though they requested and were granted leave to address

other arguments in the City’s Motion.   See Pltfs.’ motion for

leave to file suppl. briefs, filed 3/6/19 (dkt. no. 97) (“3/6/19

Motion”); entering order granting 3/6/19 Motion, filed 3/20/19

(dkt. no. 109).   Because this argument could have been raised

in: 1) Plaintiffs’ opposition materials; 2) at the hearing on

                                12
the City’s Motion; or 3) through supplemental briefing, it

cannot now serve as a basis for reconsideration.

            Even if Plaintiffs were not foreclosed from arguing

this position, the Ninth Circuit conclusively ruled on this

issue when it affirmed the PJY Summary Judgment Order.    See

CV 12-00577, Memorandum, filed 3/9/17 (dkt. no. 208)

(“Memorandum”).5    The Ninth Circuit stated:

                 The district court properly granted summary
            judgment to the Honolulu Police Department, Keith
            M. Kaneshiro, Louis M. Kealoha and Aaron Young on
            whether the Products Direct Sweepstakes (PDS)
            terminals that the Honolulu Police Department
            seized from the plaintiffs’[6] arcades constituted
            “gambling devices” within the meaning of Hawaii
            Revised Statute section 712-1220. . . .

679 F. App’x at 622 (emphasis added).    To the extent Plaintiffs

argue this Court’s decision in the PJY Summary Judgment Order

was a nuanced decision addressing only whether the PDS terminals

were used for gambling, and not a decision that the PDS

terminals were gambling devices, their arguments are rejected.

The Ninth Circuit’s ruling is conclusive as to whether the




     5   The Memorandum is also available at 679 F. App’x 621.

     6 Although the Memorandum does not identify which plaintiffs
in the PJY Lawsuit operated the arcades, the PJY Summary
Judgment Order identified the following plaintiffs as arcade
operators: Lucky G Enterprises, Inc.; S L & G Investments, LLC;
WZ Waikiki Partners, LLC; WZ Wahiawa Partners, LLC; PMG
Entertainments, LLC; Mike, Inc.; GS Entertainment, Inc.; and
Aloha Arcade, Inc. See 2014 WL 12694456, at *1-2.


                                 13
PDS terminals seized in the PJY Lawsuit were gambling devices,

and directly contradicts Plaintiffs’ arguments on

reconsideration.

          In sum, Plaintiffs have not presented any reasons why

this Court should reconsider the 5/15/19 Order, and have not

“set forth facts or law of a strongly convincing nature to

induce the court to reverse its prior decision.”     See Heu, 2018

WL 2011905, at *1 (citation and quotation marks omitted).

Plaintiffs appear to merely disagree with this Court’s analysis,

and the consequences of their admission of, and failure to raise

any argument to, the portion of the City’s Motion asserting that

issue preclusion bars Plaintiffs from asserting the PDS

terminals are not gambling devices.    See id.   For these reasons,

the Motion for Reconsideration is denied.

                              CONCLUSION

          On the basis of the foregoing, Plaintiffs’ Motion for

Reconsideration of the Court’s May 15, 2019 Order [Dkt 121] on

the Sole Issue of Whether the PDS Machines Were Previously

Adjudicated to Be Gambling Devices, filed June 12, 2019, is

HEREBY DENIED.

          IT IS SO ORDERED.




                                  14
